Citation Nr: 1754945	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, associated with punctured left ear drum.

2.  Entitlement to service connection for residuals of punctured left ear drum.

3.  Entitlement to an initial evaluation in excess of 20 percent for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 1981, December 1981 to December 1986 and December 1996 to April 2009.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision denied service connection for right carpal tunnel syndrome; left carpal tunnel syndrome; bilateral hearing loss, associated with punctured left ear drum; and residuals of punctured left ear drum.  The rating decision granted service connection for peptic ulcer disease, with an evaluation of 20 percent.  

The Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing is in the record. 

In April 2017, the Board granted service connection for right carpal tunnel syndrome.  It remanded the issues on appeal, as well as the issue of service connection for left carpal tunnel syndrome.  A July 2017 rating decision granted service connection for left carpal tunnel syndrome and this issue is not before the Board.  

The Board is satisfied that there has been substantial compliance with the remand directives in connection with the claims of service connection and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of an increased initial evaluation for peptic ulcer disease is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has hearing loss disability for VA purposes.

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has residuals of a punctured left ear drum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for residuals of a punctured left ear drum have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a Veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss as the record does not show that he has a hearing loss disability for VA purposes.

The reports of VA audio examination conducted in May 2009, May 2010 and May 2017 are each negative for hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The remainder of the record is negative for any evidence that the Veteran has bilateral hearing loss for VA purposes.  

The Board recognizes the Veteran's statements made in support of his claim that he now has hearing loss as a result of a punctured left ear drum during active duty.  

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the presence of a level of hearing loss for VA compensation purposes cannot be determined by mere observation and requires specific clinical testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

As there is no evidence of a current hearing loss disability for VA purposes for which service connection may be granted, service connection is not warranted.  Brammer v. Brown, 3 Vet. App. 223 (1992);

Residuals of Punctured Left Ear Drum

The Veteran generally contends that he has current residuals from a 2007 punctured left ear drum during active duty.  Service connection has been granted for tinnitus as a result of the documented punctured ear drum.  

The Board finds that the preponderance of the evidence is against the Veteran's claim as the record does not show that the Veteran has any current residuals of a punctured left ear drum, other than the service-connected tinnitus.  

The report of a May 2017 Ear Conditions DBQ relates a diagnosis of remote history of puncture left ear drum.  The date of diagnosis was 2008 [during the Veteran's active duty].  The DBQ relates that examination of the Veteran's left external ear, ear canal and tympanic membrane was normal.  The examiner stated that he or she did not see any residual of the ruptured ear drum.  The ear drum had healed.  The medical examination that day was normal.  

The Board acknowledges the assertions by the Veteran in support of his claim.  However, whether he has the current residuals of a left punctured ear drum extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v., 429 F.3d at 1377.  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

As there is no evidence of current residuals of a punctured left ear drum for which service connection may be granted, service connection is not warranted.  Brammer, supra.


ORDER

Service connection for bilateral hearing loss, associated with punctured left ear drum, is denied.

Service connection for residuals of punctured left ear drum is denied.  


REMAND

The Board's April 2017 remand requested that the Veteran be provided a VA examination to determine the nature, extent and severity of his service-connected peptic ulcer disease.  The report of a corresponding May 2017 Stomach and Duodenal Conditions DBQ relates that the Veteran's condition did not impact his ability to work.  The DBQ also relates that an upper endoscopy had been conducted on an unknown date, the  results were unknown, and the Veteran could not recall where or when he had the test.    

However, the report of a September 2010 VA examination includes an attached December 2010 EGD report.  The EGD results appear relevant to the Veteran's increased evaluation claim because the report states that EGD results were needed to address the effect of the peptic ulcer disease on the Veteran's usual occupation.  

In light of the foregoing, the Board finds that the April 2017 DBQ Medical Opinion is inadequate, and additional development is required.  Stegall, 11 Vet. App. at 271.  Additional development must be conducted.

Since the issue is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records.  

2.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the May 2017 Stomach and Duodenal Conditions DBQ (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical history and medical evidence (including the December 2010 EGD results), the examiner is asked to opine whether any of the Veteran's stomach or duodenum conditions impact his ability to work.  

The examiner should consider and discuss the December 2010 EGD results. 

If the examiner determines that an opinion cannot be provided without examination or a current EGD, the Veteran should be scheduled for such an examination.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


